Citation Nr: 0529439	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for spondylolisthesis, 
grade II, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to June 
1992.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.  The 
veteran voiced disagreement with the 10 percent disability 
rating assigned for his spine disability and a statement of 
the case (SOC) was issued in October 2002.  The following 
month the veteran perfected his appeal and requested a 
hearing.  However, the record indicates that the veteran 
failed to report for his March 2004 videoconference hearing 
and, therefore, his request for a hearing is considered as 
withdrawn.

The Board remanded this matter for additional development in 
August 2004.  However, upon review, this appeal must again be 
remanded for the requested development to be completed.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, which is 
neither optional nor discretionary).  Accordingly, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In August 2005 the Board remanded this issue, in part, for a 
VA examination to show the current nature and extent of the 
veteran's lumbar spine disability.  The examination was to 
comply with the provisions of DeLuca v. Brown, 8 Vet. App. 
202 (1995), that held when a veteran alleges he suffers pain 
due to a service-connected musculoskeletal disability in 
which the degree of disability is based on consideration of 
limitation of motion, an examiner's report should assess the 
degree of additional functional loss, if any, due to the 
pain, weakened movement, excess or premature fatigability, or 
incoordination.  Therefore, prior to final adjudication of 
the claim, the veteran was to undergo a VA examination which 
addressed pain on use, flare-ups, and discusses the criteria 
set forth in DeLuca.  

The veteran was afforded a VA spine examination in October 
2004.  The resulting report reflects that the examiner noted 
that the veteran stated that after a long day or after 
repetitive activity, he would begin to have more pain in the 
low back.  The report does not reveal any of the specific 
DeLuca considerations that were requested to be addressed.  
As such, this matter must be remanded so that the veteran may 
be afforded a compliant examination.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Therefore, this matter is REMANDED for the following actions:

1. Schedule the veteran for an 
appropriate VA orthopedic examination to 
assess the severity of his service- 
connected lumbar spine disability.  The 
claims folder should be made available to 
the examiner.  All necessary testing 
should be done, to include specific range 
of motion studies (in degrees), noting at 
which point pain begins.  The examiner 
should determine whether there is 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  

The examiner should express an opinion as 
to whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  If not 
medically feasible, the examiner should 
specifically so indicate.

2.  Adjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental SOC that contains notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since July 2005.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  However, the Board takes 
this opportunity to advise the appellant that the conduct of 
the efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


